Name: Commission Regulation (EEC) No 2955/80 of 14 November 1980 authorizing, in the ChÃ ¢teauneuf-du-Pape registered designation area, the additional acidification of certain products from the 1980 wine harvest
 Type: Regulation
 Subject Matter: regions of EU Member States;  beverages and sugar;  foodstuff;  food technology
 Date Published: nan

 No L 306/20 Official Journal of the European Communities 15 . 11 . 80 COMMISSION REGULATION (EEC) No 2955/80 of 14 November 1980 authorizing, in the Chateauneuf-du-Pape registered designation area, the addi ­ tional acidification of certain products from the 1980 wine harvest THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 1990/80 (2 ), and in particular Article 34 (4) thereof, Whereas Article 34 (2) of Regulation (EEC) No 337/79 provides that, in years when climatic conditions have been exceptional , additional acidification may be authorized up to a limit of 1-50 grams per litre expressed in tartaric acid, or 20 milliequivalents, for certain products originating in Zone C II ; Whereas exceptional climatic conditions were experi ­ enced in the Chateauneuf-du-Pape registered designa ­ tion area, which have resulted in the total acidity being lower than normal ; Whereas Article 9 of Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provi ­ sions relating to quality wines produced in specified regions (3 ), as last amended by Regulation (EEC) No 459/80 (4), provides that the conditions and limits within which the acidification of certain products may take place and the procedure whereby authorization may be granted are those laid down in Article 34 of Regulation (EEC) No 337/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The additional acidification referred to in Article 34 (2) of Regulation (EEC) No 337/79 is hereby autho ­ rized for fresh grapes , grape must, partially fermented grape must and new wine still in fermentation produced in the Chateauneuf-du-Pape area of regis ­ tered designation from the 1980 wine harvest . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 November 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 54, 5 . 3 . 1979 , p. 1 . ( 2 ) OJ No L 195, 29 . 7 . 1980, p. 6 . ( 3 OJ No L 54, 5 . 3 . 1979 , p. 48 . (4 ) OJ No L 57, 29 . 2 . 1980 , p. 32 .